Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements have been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said rigid axle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said rolling kinematism”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinde (US 8668037) in view of Noriyuki (JP S61125973 A)(English translation provided by applicant). 
	In regards to claim 1, Shinde discloses a riding-saddle motor vehicle comprising: a front end frame extending along a longitudinal direction having at least one front wheel (front wheel 7); a rear axle frame having a pair of rear wheels (8R,8L) mounted on opposite sides of a rear wheel axle (34), a motor unit (30) mounted on board and adapted to provide a driving torque to said pair of rear wheels and / or to said front wheel (provides drive torque to the pair of rear wheels 8R,8L), wherein said motor unit (30) is connected to said rear wheel axis by means of an articulated transmission joint(17) adapted to: allowing a relative rotation, around said longitudinal direction, between said front end frame and said rear frame, and transmitting a driving torque to said pair of rear wheels (see col.4 lines 4-10-39).  
	Shinde fails to disclose the motor unit is mounted on the plate of the front end frame. Noriyuki teaches a tilting tricycle and discloses (see pages 1-2 figures 1-15), a motor unit mounted on a front end frame, the motor unit transmits drive toque to the rear wheel through a transmission mechanism (see fig.10-12, transmission mechanism, transmission output shaft 21, universal joint 23&26, shaft 24, differential device 25, and link 30) . 
	It would have been obvious to a person of ordinary skill in the art by the effective filing date of the present invention to apply the known improvement technique of mounting the motor unit on the plate of the front end frame, the motor unit connected to the rear wheel by means of an articulated transmission joint, and the articulated transmission joint adapted to transmit the driving torque to the pair of rear wheels,  in the same way to the vehicle of Shinde because Noriyuki teaches that providing the motor unit to the vehicle front end frame improves overall stability. The results would have been predictable to one of ordinary skill in the art. Additionally, providing a front or rear wheel or a front and a rear wheel as a drive wheel and providing a motor unit to transmit a drive torque  is conventional and well known in the art.  
	In regards to claim 2, Shinde and Noriyuki in combination teach the claimed invention, wherein said pair of rear wheels (Shinde, 8R,L) comprises a transmission shaft adapted to provide a driving torque to the rear wheels, wherein said transmission shaft extends in a transverse direction with respect to said longitudinal direction (19, see fig.2).  
	In regards to claim 5,Shinde and Noriyuki in combination teach the riding saddle motor vehicle, Shinde discloses wherein said rear wheels (8R,8L) are connected to each other by means of a rigid axle which defines said rear wheel axle (see axles 38 defining the axle 34). 
	In regards to claim 6, Shinde and Noriyuki in combination teach the riding saddle motor vehicle, Shinde discloses wherein said pair of rear wheels (8R,8L) is mounted on a roll mechanism which allows them to roll with respect to a median plane of the motor vehicle defined along said longitudinal direction (the power unit 9 rolls along axis R, see fig.3 and 4, Col.3 lines 49-59). 
	In regards to claim 12, Shinde and Noriyuki in combination a riding-saddle motor vehicle, wherein a suspension unit (Shinde, 21) is provided between the motor unit and the front frame (see Shinde fig.1).
	In regards to claim 13, Shinde and Noriyuki in combination teach the said suspension unit comprises a spring and / or damper. Shinde teaches the riding saddle motor vehicle comprising a suspension unit (21) but fails to explicitly disclose the suspension unit comprises a spring and / or damper.  Noriyuki teaches a suspension unit comprising a damper (34). A suspension unit or shock absorber having a spring or damper is conventional in the art, as Noriyuki teaches, it would have been obvious to modify Shinde's suspension unit with a spring and or damper as Noriyuki teaches because the suspension requires appropriate damper systems so as to improve driving comfort and driving safety while avoiding undesired vibrations. 
 	In regards to claim 14, Shinde and Noriyuki in combination teach a differential which transmits the driving torque to said rear wheels. Shinde discloses a differential gear 37 interlockingly connected to the rear wheels 8R,8L, and to the motor 32 by way of a gear and pinion 35,36 (col.4 lines 20-30). Therefore, the differential transmits the driving toque to the said rear wheels. 
 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinde (US 8668037) and Noriyuki (JP S61125973 A) as applied to the claims above, and further in view of Soatti (US 2016/0280329).
	In regards to claim 3, Shinde and Noriyuki in combination teach wherein said transmission joint (Shinde,17) is placed on the intersection between the transverse direction passing through the transmission shaft (19) and a direction parallel to the longitudinal direction.  
	Shinde fails explicitly teach the transmission joint is a homokinetic joint having a sphere center.  However, Soatti teaches a transmission joint is a homokinetic joint (36) placed on the intersection between the transverse direction passing through the transmission shaft and a direction parallel to the longitudinal direction, see homokinetic joint (see fig.1) . The use of a homokinetic joint having a sphere center is old and well known as a conventional joint in the transmission of vehicles. Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified Shinde in view of Noriyuki and make a substitution of the transmission joint with Soatti's homokinetic joint so as to maintain a constant velocity and handle a high torque load and always insure integral rotation of axles (see paragraph 0006). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinde (US 8668037) and Noriyuki (JP S61125973 A) as applied to the claims above, and further in view of Fuji (JP-2010143269-A).
	In regards to claim 4, Shinde nor Noriyuki explicitly teach wherein the transmission joint is a cardan joint, however, the use of a cardan joint in a vehicle’s suspension is old and well known in the art as a universal joint to assure positive drive, accommodating high angles and high temperatures, Fuji provides a cardan joint 69. Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Shinde in view of Noriyuki wherein their transmission joint is substituted with a cardan joint so as to maintain a constant driving speed and therefore the transmission efficiency of engine output can be improved as Fuji teaches.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See prior art listed on PTO-892 which teach relevant riding-saddle motor vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616